SEAMAN, District Judge.
Section 64b, Bankr. Act, clearly provides that debts of the character stated shall have priority, and the only question is whether they can be so allowred in favor of an as-signee. A provision of like effect under the act of 1867 was construed by Judge Blatchford to authorize such allowance (In re Brown, 4 Ben. 142, Fed. Cas. No. 1,974), and I have, observed no ruling otherwise under that act. Counsel for the trustee relies upon the decision of Judge Locliren in Re Westlund (D. C.) 99 Fed. 399, as ruling *687contra for tlie purposes of the present ease. That decision is predicated, however, on the fact that the assignment in question was made prior to the filing of the petition, and the wages were not, therefore, due to the workmen at the commencement of the proceedings. Whether such interpretation is correct requires no consideration here, for the reason that the referee certifies (as the undisputed proofs show) that these claims were assigned after (he bankruptcy proceedings were commenced. I am of opinion that the claims are entitled to priority in the hands of the assignee, and should he so allowed.